            Case 2:19-cv-01431-DB Document 21 Filed 09/29/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT

 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ADRIAN R. OCHOA,                                       No. 2:19-cv-1431 DB P
12                         Plaintiff,
13             v.                                            ORDER
14    SHERRI FLETCHER, et al.,
15                         Defendants.
16

17            Plaintiff, a state prisoner proceeding pro se and in forma pauperis, has filed this civil

18   rights action seeking relief under 42 U.S.C. § 1983. The matter was referred to a United States

19   Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20            On September 21, 2020, plaintiff filed a notice on how to proceed in this action. (ECF

21   No. 19). In it, plaintiff states that he wishes to proceed solely on his claim of deliberate

22   indifference against defendant Sherri Fletcher, R.N. of High Desert State Prison and that he

23   consents to the dismissal without prejudice of defendants M.E. Spearman, Warden of High Desert

24   State Prison and the California Department of Corrections and Rehabilitation. (See id.).

25            Federal Rule of Civil Procedure 41(a) is “designed to permit a disengagement of the

26   parties at the behest of the plaintiff . . . in the early stages of a suit. . . . Permitting a plaintiff to

27   dismiss fewer than all of the named defendants is consistent with that purpose.” Pedrina v. Chun,

28   ////
                                                            1
         Case 2:19-cv-01431-DB Document 21 Filed 09/29/20 Page 2 of 2

 1   987 F.2d 608, 610 (9th Cir. 1993) (citations omitted); see United States v. Real Property Located

 2   at 475 Martin Lane, Beverly Hills, CA, 545 F.3d 1134, 1145 (9th Cir. 2008) (citing Pedrina).

 3           In light of the above, the court finds that plaintiff wishes to voluntarily dismiss defendants

 4   M.E. Spearman, Warden of High Desert State Prison and the California Department of

 5   Corrections and Rehabilitation from this action pursuant to Federal Rule of Civil Procedure

 6   41(a)(1)(A)(i). Therefore, the Clerk of Court shall be directed to update the docket accordingly.

 7           Accordingly IT IS HEREBY ORDERED that the Clerk of Court shall update the docket

 8   to reflect that plaintiff has opted to voluntarily dismiss M.E. Spearman, Warden of High Desert

 9   State Prison and the California Department of Corrections and Rehabilitation as defendants in this

10   action pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i). (See ECF No. 19).

11   Dated: September 28, 2020

12

13

14

15   DLB:13
     DB/ORDERS/ORDERS.PRISONER.CIVIL RIGHTS/ocho1431.def.dsmsl
16

17

18

19

20
21

22

23

24

25

26
27

28
                                                             2
